     Case 2:21-cv-00067-Z Document 85 Filed 07/21/21                Page 1 of 3 PageID 2747



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

THE STATE OF TEXAS, et al.,                        §
                                                   §
        Plaintiffs,                                §
                                                   §
v.                                                 §           2:21-CV-067-Z
                                                   §
JOSEPH R. BIDEN, JR. et al.,                       §
                                                   §
        Defendants.                                §

                                              ORDER

        Before the Court is Plaintiffs’ Motion to Exclude Evidence or, in the alternative, Require

Production of Witnesses for Live Testimony (ECF No. 80) and Defendants’ Motion for Leave to

Correct the Administrative Record (ECF No. 84). For the reasons below, Plaintiffs’ Motion is DENIED,

and Defendants’ Motion is GRANTED.

        On July 20, 2021 — less than 48 hours before trial — Defendants filed notice of a correction to

the Administrative Record. ECF No. 78. This notice identified a new document that was alleged to be

missing from the certified Administrative Record: Assessment of the Migrant Protection Protocol

(MPP), October 28, 2019. Id. In the notice, Julianna Blackwall — Deputy Executive Secretary of DHS

and custodian of the Administrative Record — filed an affidavit claiming:

        In June of 2021 when the documents for the Administrative Record submitted in
        this case were collected, the Assessment of the Migrant Protection Protocols
        (MPP), October 28, 2019 was included in those documents. However, it was
        mistakenly not included in the final Administrative Record.

        On or about July 15, 2021, it was brought to my attention that the administrative
        record erroneously omitted the final version of the Assessment of the Migrant
        Protection Protocols (MPP). Until this was brought to my attention, I did not realize
        that the administrative record needed correction.
    Case 2:21-cv-00067-Z Document 85 Filed 07/21/21                           Page 2 of 3 PageID 2748



         Plaintiffs now move the Court to exclude 1 this new document from the Administrative

Record and frame the issue as Defendants’ “last-minute attempt to backfill a glaring omission from

their own previously filed administrative record and to derail the final trial on the merits set for

tomorrow.” ECF No. 80 at 2. Plaintiffs further aver that they will be prejudiced by the admission

of this evidence because there is no time for discovery on this issue due to tomorrow’s trial date

and Plaintiffs have already submitted all briefing in reliance of the original Administrative Record.

         Defendants filed their correction to the Administrative Record on July 20 even though

Defendants knew the document was missing on July 15. ECF No. 78-3. The Court further notes

that on July 16 — after being informed the document was missing — Defendants filed their Reply

in Support of their Motion to Strike which was directly related to the issue of the proper scope of

the Administrative Record. See ECF No. 74. That filing even referred to the document at issue,

stating that “Plaintiffs only point to prior DHS analyses of MPP as adverse material or critical

factors that DHS allegedly failed to consider. ECF No. 74 at 9 (citations omitted). Indeed, Plaintiffs

had earlier — on June 30 — explicitly noted the failure to consider this particular document, and

its absence from the filed administrative record, in their Reply in Support of their Motion for

Preliminary Injunction filed. ECF No. 67 at 2–3.

         Even more concerning, Defendants even waited until 3:27pm two days before the hearing

to file the corrected Administrative Record, despite the declaration of the custodian being

electronically signed at 5:14 p.m. Eastern time the day before. ECF No. 78-3.




1
  Plaintiffs alternatively request that Defendants produce live witnesses to explain the last-minute correction of the
Administrative Record, including DHS Secretary Mayorkas and custodian of the record Julianna Blackwell. The Court
finds Plaintiffs have not met the “exceptional circumstances” required to compel the testimony of a Cabinet official.
In re FDIC, 58 F.3d 1055, 1060 (5th Cir. 1995). And Julianna Blackwell submitted her affidavit under the penalty of
perjury.


                                                          2
  Case 2:21-cv-00067-Z Document 85 Filed 07/21/21                    Page 3 of 3 PageID 2749



       Despite all this, it is the Court’s duty to “review . . . the full administrative record that was

before the Secretary at the time he made his decision.” Citizens to Preserve Overton Park v. Volpe,

401 U.S. 402, 420 (1971) (emphasis added). And its is likewise the government’s duty to provide

the full record which includes “all documents and materials directly or indirectly considered by

agency decision-makers.” Exxon Corp. v. Dep’t of Energy, 91 F.R.D. 26, 33 (N.D. Tex. 1981).

And “the designation of the administrative record, like any established administrative procedure,

is entitled to a presumption of administrative regularity.” City of Dallas, Tex. v. Hall, No. 3:07-

CV-060-P, 2007 WL 3257188, at *4 (N.D. Tex. Oct. 29, 2007).

       The delay between the government’s acquiring knowledge of the missing document and

its filing of notice with the Court comes perilously close to undermining the presumption of

administrative regularity. But the Court finds that the presumption is not overcome in this case.

       Considering the important subject matter of this case, the Court prefers to rule on the merits

of the parties’ arguments rather than the outcome of procedural battles. Further, the inclusion of

the document in the Administrative Record is not overly prejudicial to Plaintiffs. As Plaintiffs

noted in their Reply in Support of Motion for Preliminary Injunction, “in any event, ‘stating that a

factor was considered . . . is not a substitute for considering it.’” ECF No. 67 at 2–3 (quoting Getty

v. Fed. Sav. & Loan Ins. Corp., 805 F.2d 1050, 1055 (D.C. Cir. 1986)) (internal marks omitted).

       For these reasons, Plaintiffs’ Motion (ECF No. 80) is DENIED, and Defendants’ Motion (ECF

No. 84) is GRANTED.

       SO ORDERED.

       July 21, 2021.

                                                       ________________________________
                                                       MATTHEW J. KACSMARYK
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
